Citation Nr: 1244244	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-11 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for a bilateral hearing loss disability. 

The Veteran testified at a July 2012 Board hearing before the undersigned at the Winston-Salem RO.  A transcript of the hearing is in the claims file. 

After a February 2010 statement of the case (SOC) was issued, the Veteran submitted additional evidence to the Board which was not considered by the RO.  He waived his right to initial consideration of this evidence by the agency of original jurisdiction in a July 2012 statement.  See 38 C.F.R. § 20.1304(c) (2012). Therefore, the Board may proceed with appellate review.  

The Veteran also raised a service connection claim for tinnitus in a July 2012 statement.  This claim has not been adjudicated by AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The Veteran's bilateral hearing loss disability was caused by hazardous noise exposure during active military service. 



CONCLUSION OF LAW

A bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.




I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The Veteran's claim of entitlement to service connection for a bilateral hearing loss disability has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II. Analysis

The Veteran claims entitlement to service connection for a bilateral hearing loss disability, which he contends was caused by in-service noise exposure.  For the following reasons, the Board finds that service connection is warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for organic diseases of the nervous system, including sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307(d). 

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board finds that a current bilateral hearing loss disability has been established.  Impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Hensley at 159.

Here, a January 2010 VA examination report contains an audiogram showing puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
75
70
80
LEFT
40
40
85
75
80

The Veteran's speech recognition scores using the Maryland CNC word list were 30 percent for the right ear and 24 percent for the left ear.  These puretone thresholds and speech recognition scores establish a current bilateral hearing loss disability.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157, 159.  Thus, the first Shedden element is satisfied. 

The second Shedden element, namely evidence of an in-service disease, injury or event, is also met.  See Shedden, 381 F.3d at 1166-67.  In this regard, where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  

The Veteran argues that while serving in the Navy he was exposed to hazardous noise as a Gunner's Mate from the firing of canons, from which he removed the hot shells.  This military occupational specialty (MOS) has been determined by the Department of Defense (DOD) to involve a high probability of hazardous noise exposure.  See DOD Duty MOS Noise Exposure Listing; see also VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  
The Veteran's DD 214 does not specify his MOS.  It merely reflects that a related civilian occupation would be an Able Seaman.  However, a March 1961 service treatment record shows that the Veteran dropped a three-foot by seventy-inch shell on his foot, which supports his assertion that he served as a Gunner's Mate.  Thus, the competent, credible, and probative evidence of record in the form of the Veteran's statements and his service records shows that he served as a Gunner's Mate during active service.  As noted above, this MOS has a high probability of noise exposure.  Thus, in-service hazardous noise exposure is established based the Veteran's statements and the circumstances of his service. 

The third Shedden, namely evidence of a relationship between the Veteran's current bilateral hearing loss disability and his in-service noise exposure is also satisfied.  See Shedden, 381 F.3d at 1166-67.  The service treatment records are devoid of complaints or clinical findings of hearing loss.  His hearing was evaluated as normal in the February 1962 separation examination report.  However, while a whispered voice test showed 15/15 or normal hearing sensibility, audiometric testing was not recorded.  

The Veteran has stated that he first noticed hearing loss soon after being exposed to canon fire.  Because his duties involved removing the hot casings, he was quite near the canons while they were firing.  At the July 2012 Board hearing, he testified that he did not wear hearing protection until the last few months of service.  He further testified that he slowly became aware of his hearing loss when he returned home and noticed that he could no longer hear the sounds of crickets and frogs.  Over the years his hearing loss has gradually progressed.

In the June 2010 VA examination report, the examiner concluded that the Veteran's hearing loss was less likely than not related to service because there "was no formal indication of assignment as a [Gunner's Mate] in [the] DD 214."  The examiner stated that the etiology of the Veteran's hearing loss was more likely due to civilian noise exposure from working in railroad maintenance for thirty-three years, despite having worn hearing protection throughout that time, as the Veteran related.  The examiner also noted that the Veteran had worked at a shipyard without hearing protection.

A June 2012 letter from a private audiologist is also of record.  In the letter, the audiologist opined that because of the Veteran's history of exposure to "exceedingly high intensity noise" during active service without hearing protection, it was more likely than not that his hearing loss was the result of military noise exposure.  The examiner noted that the Veteran wore hearing protection on a consistent basis in his civilian job working for the railroad. 

The Board assigns more weight to the June 2012 private opinion than to the January 2010 VA examiner's opinion.  The VA examiner's opinion assumed that the Veteran did not have significant noise exposure during active service because his DD 214 did not confirm his MOS as a Gunner's Mate.  However, the Veteran's noise exposure as a Gunner's Mate has been established.  Thus, the January 2010 VA opinion is based on an inaccurate factual premise and its probative value must be discounted.  See  Reonal v. Brown, 5 Vet. App. 458 (1993).  As the June 2012 private audiologist's opinion is supported by an adequate rationale and is mainly consistent with the evidence of record, the Board accords it more weight.  An audiologist has the necessary expertise to make a competent nexus determination. 

Based on the foregoing, the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss disability was caused by in-service noise exposure.  Therefore, all three Shedden elements are satisfied and service connection is warranted.  Shedden, 381 F.3d at 1166-67. 

In sum, the benefit-of-the-doubt rule applies, and service connection for a bilateral hearing loss disability is granted.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


